Maximilian Moss, S.
This is a proceeding seeking the court’s approval of a compromise of an action for personal injuries and wrongful death, leave to reimburse the widow for payment of decedent’s funeral bill, direction to pay hospital bill, fix attorney’s fee and other kindred relief.
The proceeds of the settlement allocated to the recovery for decedent’s conscious pain and suffering are assets of the estate and are to be distributed in accordance with section 83 of the Decedent Estate Law after allowance made therefrom of the widow’s exemption (Surrogate’s Ct. Act, § 200). Where an estate has sufficient assets to pay claims, hospital and funeral bills are payable out of the general estate and may not be otherwise charged (Surrogate’s Ct. Act, § 216; Matter of Weinstein, 149 Misc. 907). The administratrix is required to pay out of such estate assets, the hospital bill and is permitted to reimburse herself the sum advanced for decedent’s funeral expenses. The compensation of the attorney is fixed and allowed at 33%% of the amounts to be paid hereunder to the infant and in the agreed percentage of the recovery otherwise. The net proceeds of the action for wrongful death are to be distributed in equal amounts to the widow and her infant daughter. Other items of requested relief prayed for not inconsistent with this determination are granted.
Settle decree on notice.